DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/14/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/14/2022 and 3/14/2022 have been fully considered but they are not persuasive. 
Rejections under 35 USC 101  are withdrawn due to amendments. 
Applicant argues 2/14/2022 that GE does not teach the claimed “table data”. However, GE teaches the information of the functional voxels and the information of the trajectory voxels can be aligned based on coordinates included in the functional voxels and the trajectory voxels [0031]. Examiner notes that “aligned” coordinate data meets the claimed table data, given that a two sets of coordinates when aligned form at least two columns of data, which is a table of data.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 9, 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ge et al. (US 2019/0056716 A1), hereinafter GE.
Regarding claim 1, GE meets the claimed a three-dimensional object data generation apparatus (Fig. 1) comprising:
a communication interface for communicating with an external apparatus; (controller 216 can send control commands to each of the build material deposition equipment 206, [0035])  a storage medium (storage medium 400, [0047]) for storing at least voxel data of a plurality of voxels of a three-dimensional object; (voxel instructions [0047]) 

a processor (controller 216, Fig. 2) coupled to the storage medium (machine-readable instructions executed by the controller 216 [0036]) and communication interface configured to at least to obtain, from the storage medium, the voxel data for the plurality of voxels of the three-dimensional object [0036] 
set a feature value for each of a plurality of voxels indicating, in three- dimensional object data, a three-dimensional object; (A volumetric property value, surface color, [0026]) 
(trajectory voxels containing information to guide operation of a machine that manipulates portions of the 3D object during 3D printing, see [0021]) of a three-dimensional object forming apparatus that forms the three-dimensional object and the feature value based on table data indicating the corresponds between the forming condition and feature value (The information of the functional voxels and the information of the trajectory voxels can be aligned based on coordinates included in the functional voxels and the trajectory voxels [0031]. Examiner notes that “aligned” coordinate data meets the claimed table data, given that a two sets of coordinates when aligned form at least two columns of data, which is a table of data.)
 setting automatically the forming condition corresponding to the feature value for each of the plurality of voxels using the correspondence. (combining (at 104) information of the voxels that relate to the volumetric property and the functional property and the information of the trajectory voxels to produce instructions that control the 3D printing system to build the 3D object, see [0022]) 
smooth a surface of the three-dimensional object to update the three-dimensional object (GE teaches the voxels that relate to the volumetric property and the functional property can include distinct voxels, see [0020]. GE further teaches a volumetric property can define the shape (including horizontal extent and thickness) of a portion of the 3D object, which can control a thickness of a build material layer and how many layers of a build material are to be formed, see [0026].  The curve to be formed can override the volumetric property of a 3D object portion--in other words, the volumetric property of a 3D object portion in a space where the curve is to be formed can be disregarded, since that space will be occupied by the curve, see [0029]. Examiner notes the volumetric property including control of thickness achieves the smoothness of the surface and meets the claim).
and transmit, via the communication interface, voxel data of the updated three-dimensional object and the forming condition corresponding to the feature value for each of the plurality of voxels so as to control a three-dimensional object forming apparatus to form the three-dimensional object in a physical form. (the hybrid data representation 220, to produce 3D printing instructions 222, which can be executed by the controller 216 to control the various equipment 206, 210, 212, and 214 when building the target 3D object 202, see [0037])

Regarding claim 2, GE meets the claimed wherein the processor is configured to set a value relating to at least one of hardness, (hardness is set for each voxel, see [0012]) density, chromaticity, (A volumetric property value, surface color, [0026]) specific heat, electric resistance, and a degree of connection with adjacent voxels.

Regarding claim 5, GE meets the claimed wherein the processor is configured to set for each of the plurality of voxels as the forming condition in accordance with the feature value, at least one of forming speed, at which the three-dimensional object forming apparatus forms the three-dimensional object using fused deposition modeling, feeding speed, at which an object material is fed, a distance between a discharge head that discharges the object material and a stand on which the three-dimensional object is formed, temperature of the discharge head, and scanning intervals of the object material. (Examiner notes the hardware of GE is capable of being programmed to change the speed or distance. GE teaches machine commands in trajectory voxels to respective portions of the 3D object (such as layers of build material or other portions of the 3D object) allows for the machine commands to be applied to control manipulating of the associated 3D object portions, see [0027]).

Regarding claim 6, GE meets the claimed wherein the processor is configured to set for each of the plurality of voxels as the forming condition in accordance with the feature value, at least one of intensity of laser light, scanning speed of the laser light, and a focal position of the laser light at a time when the three- dimensional object is formed using selective laser sintering. (Examiner notes the hardware of GE is capable of being programmed to change the speed or distance. GE teaches machine commands in trajectory voxels to respective portions of the 3D object (such as layers of build material or other portions of the 3D object) allows for the machine commands to be applied to control manipulating of the associated 3D object portions, see [0027]).

Regarding claim 9, GE meets the claimed: wherein the processor is configured to set a three-dimensional object (Fig. 2, 3D printing system 200) on a basis of three-dimensional object data generated by the three-dimensional object data generation apparatus according to Claim 1. (see rejection of claim 1).

Regarding claim 10, GE meets the claimed a non-transitory computer readable medium storing a program.( a non-transitory machine-readable or computer-readable storage medium 400, [0047]) for generating three-dimensional object data, the program causing a (see rejection of claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2019/0056716 A1), hereinafter GE, in view of Tanaka (US 2018/0079138 A1).

Regarding claim 3, GE does not meet the claimed wherein the feature value is the degree of connection with adjacent voxels, and wherein the forming condition setting unit sets a route for forming the three-dimensional object in accordance with the degree of connection with adjacent voxels.
Tanaka meets the claimed wherein the feature value is the degree of connection with adjacent voxels, and wherein the forming condition setting unit sets a route (“path” [0077]) for forming the three-dimensional object in accordance with the degree of connection with adjacent voxels. (Tanaka teaches connectedness between adjacent voxels may be set as a condition relating to the positions of the subvoxels that are filled may be presented as an evaluation standard for selecting the optimum path, see [0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify feature voxels for 3D printing of GE with the connectedness taught by Tanaka because it can be used for optimizing the path to improve 3D printing, see [0077]. 

Regarding claim 4, GE as modified by Tanaka meets the claimed wherein adjusting in accordance with the degree of connection, a forming condition of a route of a surface for which the degree of connection has been set. (Tanaka teaches connectedness between adjacent voxels may be set as a condition relating to the positions of the subvoxels that are filled may be presented as an evaluation standard for selecting the optimum path, see [0077]).

Regarding claim 8, GE does not meet the claimed wherein the processor is configured to set a route for forming the three-dimensional object along a circumference of a shape obtained by smoothing the surface of the three-dimensional object using the smoothing unit.
Tanaka meets the claimed wherein the processor is configured to set the three-dimensional object along a circumference of a shape obtained by smoothing the surface of the three-dimensional object using the smoothing unit. (Tanaka teaches the subvoxels that are filled may be presented as an evaluation standard for selecting the optimum path, see [0077] Examiner notes subvoxels affect the smoothness.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to modify feature voxels for 3D printing of GE with the subvoxels 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. ROBINSON whose telephone number is (571)270-0467.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744